Citation Nr: 0211460	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  98-19 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for a right hip 
disability, currently assigned a 30 percent evaluation.

2.  Entitlement to an increased rating for a left hip 
disability, currently assigned a 30 percent evaluation.

(The issue of waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $2,931 is 
the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from September 1981 to 
December 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of February 1998 
which denied increased ratings for the veteran's right and 
left hip disabilities (each hip is rated 30 percent).  A 
hearing before an RO Hearing Officer was held in March 2000, 
and a hearing was held before a member of the Board at the RO 
(i.e., a Travel Board hearing) in April 2002.  

At the Board hearing, an issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability was withdrawn; accordingly, that 
issue is no longer on appeal.  See 38 C.F.R. § 20.204 (2001).  


FINDINGS OF FACT

1.  A right hip disability is manifested by arthritis, with 
limitation of flexion varying from 60 to 90 degrees, and 
limitation of abduction varying from 20 to 30 degrees, 
without malunion or nonunion of the femur.  

2.  A right hip disability is manifested by arthritis, with 
limitation of flexion varying from 60 to 90 degrees, and 
limitation of abduction varying from 20 to 30 degrees, 
without malunion or nonunion of the femur.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for a right hip disability have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Code 5003, 5252, 5255 
(2001).

2.  The criteria for an evaluation in excess of 30 percent 
for a left hip disability have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Codes 5003, 5252, 5255 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from September 1981 to 
December 1991.

Records of the veteran's treatment in Germany from September 
1992 to June 1994 show that he was treated for hip pain.  

In a July 1994 RO rating decision, service connection for 
right and left hip disabilities was granted, each evaluated 
20 percent.  In a March 1996 RO decision, the evaluation 
assigned for each hip disability was increased to 30 percent.  

A June 1997 letter from Dr. F. Heber indicates that the 
veteran was limited from lifting more than 10 kilograms.  

On a VA examination in January 1998, the veteran complained 
of intermittent bilateral hip pain, more pronounced on the 
left.  He said he took over-the-counter medication with 
little relief.  He complained of increased pain with sitting 
more than 30 minutes and with weather changes.  He said he 
avoided running and stairs due to discomfort.  He said he had 
no numbness or weakness.  He said he was unable to lift more 
than ten pounds.  On examination, he had tenderness in the 
hips laterally and anteriorly.  Flexion was to 60 degrees and 
abduction to 20 degrees.  He ambulated with a slight limp.  
He squatted with difficulty.  Strength and sensation were 
intact.  X-rays showed bilateral degenerative joint disease.  
The impression as arthritis of the hips with degenerative 
changes.  

In April 2000, a VA examination was conducted.  The veteran 
complained of intermittent bilateral hip pain, for which he 
took Tylenol No. 3, two to three per day.  He said he had 
increased pain with all activities.  He said his functional 
impairment was an inability to run.  He said he was currently 
in vocational rehabilitation, training as an orthotic 
technician without difficulty.  He said that occasionally he 
used a cane.  He said he frequently awakened from a sound 
sleep due to hip pain.  He denied numbness or weakness.  On 
examination, his hips were tender to palpation anteriorly.  
Abduction was to 30 degrees and flexion to 90 degrees, which 
corresponded to his point of onset of pain.  He ambulated 
with a slight limp.  He squatted with difficulty.  Strength 
and sensation were intact.  The impression was degenerative 
joint disease of both hips.  The examiner noted that X-rays 
forwarded in January 2000 were normal, but X-rays he had 
taken two years earlier revealed bilateral degenerative joint 
disease.  He said that could not explain the discrepancy in 
X-rays.  

The veteran testified at an RO hearing in March 2000, and he 
and his wife testified at a Travel Board hearing in April 
2002, regarding his hip disability.  The veteran said he 
suffered pain in his hips which was sometimes incapacitating, 
and that he had to miss work due to the pain.  He said that 
he had lost jobs in the past, due to his hip pain, and his 
wife noted his activities were limited.  He said he had been 
told he could not have hip replacement surgery due to his 
young age.  

B.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his increased rating 
claims.  He has been afforded VA examinations, and identified 
relevant medical records have been obtained.  The Board is 
satisfied that the notice and duty to assist provisions of 
the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  Separate rating codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The most 
recent examination included X-rays which did not show 
arthritis of the hips, although such had previously been 
confirmed by X-rays.  

Flexion of the thigh limited to 45 degrees warrants a 10 
percent rating.  Flexion limited to 30 degrees warrants a 20 
percent rating, while limitation of flexion to 20 degrees 
warrants a 30 percent rating.  Flexion limited to 10 degrees 
warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5252.  

Limitation of abduction to 10 degrees warrants a 20 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5253.  The 
veteran is already rated 30 percent per hip, which exceeds 
the maximum rating of this code.

Malunion of the femur with marked knee or hip disability 
warrants a 30 percent rating.  Fracture of the surgical neck 
of the femur with false joint, warrants a 60 percent rating.  
Fracture of the shaft or anatomical neck of the femur with 
nonunion, without loose motion, weightbearing preserved with 
the aid of brace, warrants a 60 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5255.  

The most recent examination, in April 2000, showed limitation 
of flexion of the hips to 90 degrees, bilaterally, while the 
January 1998 examination showed flexion to 60 degrees.  Both 
of these examinations show that flexion of each hip is far 
better than what is required for a rating in excess of 30 
percent per hip under Code 5252, indeed better than the 45 
degrees required for a 10 percent rating per hip under this 
code.  Although the veteran complains of pain in his hips, 
the limitation of motion reported on the examination was at 
the point where he experienced pain.  There is no credible 
evidence that hip pain, including on use and during flare-
ups, results in such limitation of motion as to meet the 
criteria for a rating in excess of 30 percent per hip under 
Code 5252.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet.App. 202 (1995).   

In addition, the veteran does not have malunion, fracture, or 
nonunion of the femur, and his impairment resulting from 
degenerative joint disease with resulting pain and limitation 
of motion cannot be considered to be more than marked.  
Hence, increased ratings under Code 5255 are not warranted. 

He does not have ankylosis or flail joint; therefore, an 
evaluation under Diagnostic Code 5250 or 5254 is not 
warranted. 

The weight of the credible evidence demonstrates that the 
veteran's right and left hip disabilities are each no more 
than 30 percent disabling.  The preponderance of the evidence 
is against the claims for increased ratings; thus, the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).





ORDER

An increased rating for a right hip disability is denied.

An increased rating for a left hip disability is denied.


		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

